Title: From George Washington to the Committee at Headquarters, 19 June 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen
Head Quarters Springfeild June 19th 1780

From the vast importance of the thing, I hoped that I should have been informed before this, of the measures which the several states meant to adopt, in consequence of your late requisitions; but as I have not, I am certain you are unadvised yourselves, and have only to lament with you the delay. This is a point of primary consequence. We are now arrived at the period, when we may momently expect the Fleet from France. For want of inform⟨a⟩tion, it has been impossible for me to digest a System of cooperation. I have no data on which to proceed—and, of course, were the Armament to come, I should find myself in the most delicate—embarrassing and cruel situation. The French Commanders, from the relation in which I stand, the instant they reach our Coast, will

look to me for a plan of the measures to be pursued—and I ought, of right, to have one prepared: But I cannot even give them conjectures—The interest of the States—the reputation of their Councils—the justice and gratitude due our Allies—a regard for my own Character, all demand that I should, without delay, be enabled to ascertain and inform them what we can or cannot undertake. Besides, there is a point now to be determined, on which the success of all our future operations may turn, which for want of knowing our prospects I am altogether at a loss what to do in.
To avoid involving the Fleet and Army of our Allies in circumstances, which if not seconded by us, would expose them to material inconvenience and hazard, I shall be obliged to suspend a step, the delay of which may be fatal to our hopes—I therefore beg leave to suggest to the Committee, the indispensable necessity of writing again to the different States, urging them to give immediate and precise information of the measures they have taken—the success they have had—and the probable result of them. I have the honor to be with great Respect and Esteem Gentlemen Your most obt and humble Servt

Go: Washington

